DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Status of Claims
Claims 1-16 are currently pending in the application.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 1-16 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Claim 1 calls for the limitation “a rear vent disposed at a lower portion of the casing under the cooler disposed ahead of the heater and configured to discharge air to the rear seat zone” (see last para); which limitation is indefinite as it is unclear which previously recited limitations the terms are “disposed ahead” and “configured to discharge” are referring to. Are they referring to the rear vent? Or the cooler? It is uncertain.

Applicant is encouraged to amend the limitation above to recite “a rear vent disposed at a lower portion of the casing under the cooler, wherein the cooler is disposed ahead of the heater, wherein the rear vent is configured to discharge air to the rear seat zone”. 

Claim(s) 2-16 is/are indefinite for their dependency on an indefinite base claim.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1-9 and 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 6311763 B1) in view of Seto (US 9174511 B2).

Regarding claim 1:
Uemura discloses an air conditioner for a vehicle (Fig. 5, abstract), comprising: 
a casing #31 configured to accommodate a cooler #32 and a heater #33, where the cooler is configured to decrease a temperature of air discharged to an interior of a vehicle, and the heater is configured to increase the temperature of the air discharged to the interior of the vehicle (col. 5, L 9-33); 
a front temp door #36 disposed in the casing and configured to control a temperature of air that is supplied to a front seat zone of the interior of the vehicle by controlling a flow rate of air flowing to the heater after passing through the cooler (Fig. 5, col. 5, L 39-47); 
a rear temp door #42 disposed under the front temp door and configured to control a temperature of air that is supplied to a rear seat zone of the interior of the vehicle by controlling the flow rate of the air flowing to the heater after passing through the cooler (Fig. 5, col. 6, L 5-13); and 
a rear vent #47disposed at a lower portion of the casing under the cooler (see Fig. 5, along with the directional arrows indicating the position of the elements: the rear vent #47 is below the cooler in the gravity direction), wherein the cooler is disposed ahead of the heater (Fig. 5), wherein the rear vent is configured to discharge air to the rear seat zone (col. 6, L 33-48).

To the extend that applicant submits that the rear vent #47 is not disposed under the cooler; Seto teaches a vehicular air conditioner (Fig. 11) wherein a rear vent #596 is disposed under a cooler #438 (see Fig. 11 along with arrow B-A indicating orientation of the elements; and col. 29, L 42-57). 

Furthermore, relocating the position of the rear vent is recognized as a matter of rearrangement of parts. It has been held that where the only difference between the prior art and the claims is a recitation of relative positioning and a device having the claimed relative position would not perform differently than the prior art device, the claimed device is not patentably distinct from the prior art device. See MPEP 2144.04- In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CCPA 1950).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Uemura with the rear vent disposed under the cooler, by employing a duct having an outlet under the cooler; in a similar manner as taught by Seto.

One of ordinary skills would have recognized that doing so would have eased access to said rear vent so as to facilitate mounting of the air conditioner to the vehicle.

Regarding claim 2:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein a rear door #48 configured to open and close the rear vent is disposed at the lower portion of the casing, and a flow rate of the air blown to the rear seat zone through the rear vent is controlled based on a degree of opening of the rear door (see at least Fig. 3-5).

Regarding claim 3:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein a front separation wall #34a configured to inhibit the air that has passed through the cooler from flowing to the heater is disposed between the cooler and the heater (Fig. 5), and the front separation wall has an inlet that is opened and closed by the rear temp door (see at least Fig. 3-5).

Regarding claim 4:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein when the inlet of the front separation wall is opened by the rear temp door, the air that has passed through the cooler flows to the heater through the inlet (see at least Fig. 3-5).

Regarding claim 5:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein the rear temp door is configured to inhibit the air that has passed through the cooler from flowing to the rear vent through a first channel (see space ahead of #33b, Fig. 5) disposed between a lower end of the cooler and a lower end of the heater by closing the first channel when the inlet of the front separation wall is opened (see at least Fig. 3-5).

Regarding claim 6:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein a second channel (see Fig. 5 of Uemura Reproduced and Annotated below) configured to guide air that has passed through the heater to the rear seat zone is disposed under the heater (see Fig. 5 below), and the rear vent is disposed at a downstream side of the first channel and the second channel (see Fig. 5 below).


    PNG
    media_image1.png
    600
    720
    media_image1.png
    Greyscale

Fig. 5 of Uemura Reproduced and Annotated

Regarding claim 7:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein the front separation wall is disposed ahead of the heater (Fig. 5), a rear separation wall #37 is disposed behind the heater (Fig. 5), and an upper portion of a heating space #39 surrounded by the front separation wall and the rear separation wall is opened and closed by a left front temp door #53 and a right front temp door #55 (see at least Fig. 3-5).

Regarding claim 8:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein the rear separation wall has a baffle #45 protruding toward the heater (see Fig. 5), and the baffle is configured to guide air, which has passed through a lower portion of the heater after passing through an inlet of the front separation wall, to the second channel (see at least Fig. 3-5).

Regarding claim 9:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein a sub-rear temp door #45 configured to inhibit air that has passed through the first channel from flowing backward to an upstream side of the second channel is disposed in the second channel (see Fig. 6: #45 in closed position prevent air that has passed through the first channel from flowing backwards to an upstream side of the second channel).

Regarding claim 13:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein a left outlet #50 configured to discharge air to a left front seat zone and a left front door #55 configured to open and close the left outlet are disposed at an upper portion of a left casing part (see at least Fig. 5), and a flow rate of air that is blown to the left front seat zone is controlled based on a degree of opening of the left front door (see at least Fig. 3-5).

Regarding claim 14:
Uemura either alone or as modified discloses all the limitations.
Uemura further discloses wherein a right outlet #50 configured to discharge air to a right front seat zone and a right front door #55 configured to open and close the right outlet are disposed at an upper portion of a right casing part (see at least Fig. 5), and a flow rate of air that is blown to the right front seat zone is controlled based on a degree of opening of the right front door (see at least Fig. 3-5).

Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 6311763 B1) in view of Seto (US 9174511 B2); and further in view of Bendell (US 20010004015 A1).

Regarding claims 10-11:
Uemura either alone or as modified discloses all the limitations, except for wherein the casing has a condensate water collector disposed under the cooler, the condensate water collector has a discharge port configured to discharge condensate water produced by the cooler, and a rear surface of the condensate water collector bends upward behind the discharge port; and wherein the rear surface of the condensate water collector is positioned under a lower end of the cooler.

In the same field of endeavor, Bendell teaches an air conditioner casing comprising a condensate water collector disposed under the cooler (see lower end of the cold-air region #20, Fig. 1), the condensate water collector has a discharge port #24 configured to discharge condensate water produced by a cooler #16, and a rear surface of the condensate water collector bends upward behind the discharge port (see Fig. 1, [0026]); wherein the rear surface of the condensate water collector is positioned under a lower end of the cooler (as seen in Fig. 1).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Uemura as modified with the claimed arrangement above as taught by Bendell.

One of ordinary skills would have recognized that doing so would have facilitated evacuation of condensate water from the casing; thereby, preventing damages and diseases caused by accumulation of condensate.

Regarding claim 12:
Uemura as modified discloses all the limitations.
As modified, a bottom surface of the casing disposed behind the condensate water collector and under the first channel is inclined upward and rearward from a front.

    PNG
    media_image2.png
    682
    848
    media_image2.png
    Greyscale

Fig. 5 of Uemura Reproduced and Annotated

Claim(s) 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Uemura (US 6311763 B1) in view of Seto (US 9174511 B2); and further in view of Kang (KR 20050120158 A).

Regarding claim 15:
Uemura either alone or as modified discloses all the limitations, except for wherein the casing is divided into a left casing part and a right casing part by a separator disposed at a center portion of the casing.
In the same field of endeavor, Kang teaches wherein the casing #1 of an air conditioner is divided into a left casing part and a right casing part by a separator #60 disposed at a center portion of the casing (see at least Fig. 1c).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have provided the apparatus of Uemura either alone or as modified with the casing divided into a left casing part and a right casing part by a separator disposed at a center portion of the casing as taught by Kang.

One of ordinary skills would have recognized that doing so would have facilitated assembly of the device.

Regarding claim 16:
Uemura as modified discloses all the limitations, except for wherein the front temp door includes: a left front temp door disposed in the left casing part and configured to control a temperature of air that is supplied to a left front seat zone of the interior of the vehicle by controlling a flow rate of the air flowing to the heater after passing through the cooler; and a right front temp door disposed in the right casing part and configured to control a temperature of air that is blown to a right front seat zone of the interior of the vehicle by controlling the flow rate of the air flowing to the heater after passing through the cooler.

Kang further teaches wherein a front temp door includes a left front temp door #41 disposed in the left casing part and configured to control a temperature of air that is supplied to a left front seat zone of the interior of the vehicle by controlling a flow rate of the air flowing to the heater after passing through the cooler; and a right front temp door #42 disposed in the right casing part and configured to control a temperature of air that is blown to a right front seat zone of the interior of the vehicle by controlling the flow rate of the air flowing to the heater after passing through the cooler (see lines 343-346. Also see #40a-b in at least Fig. 2a, and lines 249-256; illustrating similar features).

Accordingly, it would have been obvious for one of ordinary skills in the art before the effective filing date to have further provided the apparatus of Uemura as modified with the claimed arrangement above as taught by Kang.

One of ordinary skills would have recognized that doing so would have allowed for independent thermal control of the left and right side of the vehicle as suggested by Kang (lines 343-346 & 249-256); thereby, improving thermal comfort for the occupant of the vehicle.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Dage (US 6640890 B1) and Kang (US 20060175050 A1) each teaches a condensate port coupled to an air conditioner housing.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LIONEL W NOUKETCHA whose telephone number is (571)272-8438.  The examiner can normally be reached on Mon - Fri: 08:00 AM - 04:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LIONEL NOUKETCHA/Primary Examiner, Art Unit 3763